Citation Nr: 1522352	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  12-35 480 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for right knee strain, to include as secondary to service-connected left knee disability

3. Entitlement to service connection for a lower back disability.

4. Entitlement to service connection for right shoulder strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981, from October
1981 to April 1988, and from January 1989 to July 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran also filed a notice of disagreement with the denials of his claims for service connection for bilateral arthritis of the lower extremities, bilateral shin splints, bilateral epicondylitis, degenerative first disc disability,  sleep disorder, gastreoenteritis (GERD), esophageal reflux, right testicle disability, erectile dysfunction, and tuberculosis.  He withdrew the appeal of those issues in an October 2013 submission.  Therefore, these issues are no longer before the Board.

In his December 2012 VA Forms 9, the Veteran requested a videoconference hearing before a Veterans Law Judge. The hearing was scheduled for April 2015, but the Veteran did not attend. As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

After the last adjudication of the claims by the RO, the Veteran submitted additional evidence, including a private audiogram and opinion from April 2013. See 38 C.F.R. § 20.1304 (2014). The Veteran did not waive waived agency of original jurisdiction (AOJ) consideration of this evidence. Id. However, given the Board's favorable decision with regard to his tinnitus claim, the Veteran is not prejudiced by the Board considering this evidence in its adjudication.

The issues of entitlement to service connection for a right knee disability and for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, his tinnitus is a result of active duty military service.

2. Right shoulder strain did not have its onset in service and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for entitlement to service connection for right shoulder strain have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim. Therefore, no discussion of VA's duty to notify or assist is necessary with regard to that claim.

With respect to the right shoulder claim, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2010 satisfied the duty to notify provisions with respect to service connection, as well as advised the Veteran of the evidence necessary to substantiate effective dates and disability ratings.  

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333. Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination. The Veteran's service treatment records, private treatment records, and the report of a March 2011 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of his claim. The Veteran has not identified any additional, relevant records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. Thereafter, in the report, the examiner provided an opinion based on all the relevant evidence of record. Nothing suggests that the examiner documented findings inconsistent with the medical history outlined in the claims file or that the opinion provided was arbitrary or otherwise not supported by the evidence. Thus, the Board finds the March 2011 VA examination to be adequate for rating purposes. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R.§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309.

The Veteran contends that he suffers tinnitus as a result of exposure to generators during his military service. Tinnitus is readily observable by lay persons, and the Veteran's assessment of tinnitus is sufficient to establish the diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation). His tinnitus was also documented by a May 2010 VA examiner. Therefore, the Board concludes that the Veteran has a current disability of tinnitus.

With respect to whether there is a relationship between the Veteran's tinnitus and his military service, the Board finds that the evidence is in equipoise. See 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). The May 2010 VA examiner opined that the Veteran's tinnitus is less likely as not due to his military service because the Veteran reported the onset of tinnitus in the last year and there was no tinnitus documented in the service treatment records. In contrast, an April 2013 opinion from a private audiologist states that the Veteran's tinnitus is more likely than not related to service in the U.S. Army based on the Veteran's reported noise exposure. 

The May 2010 VA examiner reviewed the claims file, but the April 2013 audiologist did not. However, the lack of a claims file alone does not render the opinion inadequate. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). The information on which the audiologist based the opinion is not inconsistent with the Veteran's medical history and noise exposure as documented in the claims file. In light of these facts, the Board determines that the opinions of the May 2010 VA examiner and the April 2013 private audiologist are of equal probative value.  Accordingly, the Board finds that the evidence in favor of and against the Veteran's claim is at least in equipoise.  Therefore, the claim of entitlement to service connection for tinnitus is granted.

With regard to the right shoulder, post-service treatment evidence reveals that the Veteran has a right shoulder strain.  Therefore, he has a current disability with regard to the claim. 

Service treatment records reveal an injury to the Veteran's right shoulder in November 1989.  However, service treatment records, including subsequent periodic examinations and his March 1998 separation examination reflect no further complaint, treatment, or diagnosis with regard to the Veteran's right shoulder.  

Moreover, the competent and probative evidence does not establish that the Veteran's current right shoulder disability is related to his right shoulder injury in service.  The March 2011 VA examiner noted the in-service shoulder injury, but also the lack of complaint, treatment, or diagnosis in subsequent service treatment records. The examiner further observed that there was no further documentation of right shoulder problems and that the Veteran had been working for the city lifting heavy traffic lights while performing maintenance on them. The examiner indicated that there was no objective evidence to support a finding that the current right shoulder strain is due to, caused by, or continuation of the active duty injury. Therefore, the examiner concluded that the Veteran's right shoulder strain is less likely as not caused by the diagnosis of right should injury during active duty. 

There is no contradictory competent evidence of record except the Veteran's assertions. The Veteran is competent to describe symptoms and facts of which he has direct knowledge, such as pain in his right shoulder. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007). However, he is not competent to determine the etiology of the disability as such a determination requires specialized medical knowledge.  

The Board has considered the applicability of the benefit of the doubt doctrine. However, as reflected by the above discussions, the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability. Therefore, the benefit of the doubt doctrine is not applicable, and his claim must be denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for right shoulder strain is denied. 



REMAND

With regard to the right knee, lower back, and right shoulder disabilities, the Board determines that a remand is necessary.

The May 2010 VA examiner indicated that the right knee was not due to the left knee because there was no sign of abnormal weight bearing. However, in the Veteran's subjective remarks he stated that his right knee had gotten worse due to favoring his left knee when jumping in and out of a truck at work, which suggests that he does, at least at times, exhibit abnormal weight bearing. Moreover, the examiner did not give an opinion on the question of aggravation of the right knee disability by the left knee disability. Therefore, the appeal is remanded so that another VA examination of the right knee may be scheduled.  

With regard to the lower back disability, despite the fact that a March 2011 VA examination report indicates that the examination was for both the back and the shoulder, no examination of the back was performed, and no opinion was rendered.  As service treatment records and post-service treatment notes treatment for the Veteran's back, a VA examination to assess the etiology of the Veteran's back disability is warranted. McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination to assess the etiology of his right knee disability. The claims file must be made available to the examiner for review, and the examination report must reflect that review occurred. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right knee disability is caused or permanently aggravated beyond its normal progression by his service-connected left knee disability, to include an alteration of gait or weight bearing or other biomechanical changes due to the Veteran's service-connected disability?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered. 

4. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of his lower back disability. The claims file must be made available to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted. Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's lower back disability began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

5. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. §§ 3.158, 3.655 (2014).

6. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative.  Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


